 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDno inherent or circumstantial inconsistency was developed in any witnesses'testimony.Under these circumstances,I cannot find a preponderance of evidence to supportthe alleged threats of shutdown and promises of benefit,and I accordingly find onlythat Golden conducted the conversations with the employees in the manner to whichhe testified.There is no substantial basis for finding that Golden interrogated the employeesfor the purpose of dissipating the Union's representation.And, as the record doesnot otherwise show any efforts by the Respondent to undermine the Union or thatitwithheld recognition of the Union for reasons other than its stated good-faithdoubt concerning the Union's majority,I conclude that the Respondent has notthereby violated Section 8(a) (5) of the Act. SeeThe Walmac Company,106NLRB 1355;Beaver Machine & Tool Co., Inc.,97 NLRB 33;Roanoke Public Ware-house,72 NLRB 1281,1282-1283;Chamberlain Corporation,75NLRB 1188,1189-1190.This leaves only the matter of Golden's interrogation.Although such conductunder Board doctrine has been a long-established violation of Section 8 (a) (1) ofthe Act(Syracuse Color Press, Inc.,103 NLRB377; Standard-Coosa-Thatcher Com-pany,85 NLRB 1358),the Board recently held in a factual context similar to thepresent case that such interrogation of all employees within a proposed bargainingunit is, absent other unfair labor practices,to be regarded as of "isolated nature."The Walmac Company,106 NLRB 1355.Without determining whether the inter-rogation in theWalmaccase was an unfair labor practice,the Board dismissed theallegation upon finding that no useful purpose would be served by issuing a ceaseand desist order thereon.TheWalmacholding is applicable here.Having foundno other unfair labor practices,I shall recommend that the entire complaint bedismissed.[Recommendations omitted from publication.]STERLINGFURNITURECOMPANYandCHARLESO.BARNESCARPET, LINOLEUM & SOFT TILE WORKERS,LOCAL No. 1235andCHARLES O. BARNES.CasesNos. 20-CA-350 and 2O-CB-109.July 30, 1954Second Supplemental Decision and OrderOn April 27, 1951, the National Labor Relations Boardissued aDecision and Order in the above-entitled cases,' finding,inter alia,that Sterling Furniture Company, herein called Sterling, and Carpet,Linoleum & Soft Tile Workers, Local No. 1235, herein called theUnion, had violated Section 8 (a) (3) and 8 (b) (2) of the Act,respectively, by discharging Charles O. Barnes pursuant to an unlaw-ful union-security provision contained in a contract between the Unionand the Retail Furniture Association of California, of which Sterlingisamember.The Board therefore ordered that Sterling and theUnion, jointly and severally, make Barnes whole for any loss of paysuffered as a result of the discrimination practiced against him.In due course, the Board petitioned the United States Court ofAppeals for the Ninth Circuit for enforcement of its Order.OnFebruary 4, 1953, the court remanded the cases to the Board for fur-ther consideration of the remedial scope of its Order.2The court,194 NLRB 32.2202 F. 2d 41(C. A.9).109 NLRB No. 98. STERLING FURNITURE COMPANY603however, affirmed the Board's finding that Barnes had been unlaw-fully discriminated against by Sterling and the Union.Pursuant tothe remand, the Board, on June 18, 1953, issued a SupplementalDecision, Amended Order, and Recommendation conforming to thecourt's mandate.3In doing so, the Board reaffirmed its previous de-termination that Sterling and the Union should make Barnes wholefor any loss of pay suffered.On November 4, 1953, the Board issued an Order remanding thisproceeding to the Regional Director and directing that a hearing beheld for the purpose of adducing evidence with respect to the amountof back pay to which Barnes might be entitled. On February 10,1954,Trial Examiner Maurice M. Miller issued his SupplementalIntermediate Report in which he found that Barnes was entitled toa specific amount of back pay, as set forth in the copy of the Supple-mental Intermediate Report and Recommendation attached hereto.Thereafter, Sterling and the Union filed exceptions to the Supple-mental Intermediate Report, and both filed supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.4 The Board has considered the Sup-plemental Intermediate Report, the exceptions and briefs, and the en-tire record in these cases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.1.The Trial Examiner found that, as Barnes was discriminatorilydischarged on October 29, 1949, and as he refused an unconditionaloffer of reinstatement with Sterling on November 15, 1950, the back-pay period for which Barnes should be made whole constituted theperiod between the dates of these occurrences.He further found that,absent any discrimination against Barnes, Barnes would have beenlaid off for economic reasons on December 31, 1949; that he would havebeen rehired on February 16, 1950, when jobs became available, hadthe Union not refused to admit him as a journeyman member or tohold him out, on a nondiscriminatory basis, as available for work;and, that Barnes would have continued in Sterling's employ until thedate of the offer of reinstatement. In their exceptions, Sterling andthe Union contend that their back-pay liability should be limited to8105 NLRB 653.* Sterlingand the Unionexceptedto the TrialExaminer's ruling precluding testimonyfrom Barnesas to whether he would have acceptedreinstatement in his position withSterlingif, at any timeafter his unlawful discharge,and prior to November1'5,1950, theend of the back-pay period,such an offer had been made by Sterling.As there is no evi-dence that Barnes, priorto November15, ever communicated to Sterling or the Union anydisinclination to accept reinstatement,or that Sterling and the Union were otherwise ledto believethat suchan offer would have been declined and accordingly acted on such beliefto their detriment,we find no merit in the exceptions.We therefore adopt theTrial Ex-aminer's ruling in this connection.SeeFox Midwest Amusement Corporation,98 NLRB699;Oklahoma Transportation Company,50 NLRB 907,enfd.140 F.2d 509(C. A. 5). 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe period from October 29 to December 31, 1949,'for the reasonthat Barnes would not have been rehired after December 31, and be-causehe exerted no reasonable effort to obtain employment betweenthat date and the date of the offer of reinstatement.As set forth more fully in the Intermediate Report, Sterling had inits employ on October 29, 1949, 13 carpetlayers.Barnes' dischargeon that date reduced the complement to 12.During November andDecember 1949, Sterling hired 2 additional carpetlayers, bringing thetotalto 14.On December 31, 1949, 5 carpetlayers were laid off foreconomic reasons,leaving a force of 9 employees.All parties agreethat, had Barnes been employed on December 31, he would have beenincluded in the group whose employment was then terminated. Theparties further concede that, between December 31, 1949, and Febru-ary 16, 1950, no jobs were available which Barnes could have filled.On February 16, Sterling commenced to augment its staff, and onthat date had in its employ "thirteen or more" journeymen carpet-layers, a number equal to or in excess of that which obtained on thedate ofBarnes'discharge.The Trial Examiner concluded that, asjobs were then available, Barnes would have been rehired by Sterlingon February 16 if the Union had not refused to admit him to member-ship or to hold him out, on a nondiscriminatory basis, as available forwork.Sterling and the Union do not dispute that positions wereavailable on February 16.However, they contend thatbecause Ster-ling had no definitive policy for recalling former employees, the TrialExaminer erred in finding that Barnes would have been rehired onthat date.They further argue that, even if Barnes had been reem-ployed on February 16, his employment would not have survivedApril 6, 1950, the date on which the Respondent effected another re-duction in force.In support of their contention thatBarnes wouldnot havebeen re-hired on February 16, because of the absence of any policyfor recallingcarpetlayers, Sterling and the Union rely upon the credited testimonyof ForemanRossi.Rossi testified that he madeit a regular practice,in hiring carpetlayers, to telephone the Union's office forthe namesof union menwho were available for work, that he madehis selectionfrom the names profferedto him, and that this practicewas followedin hiringemployees on February 16.Rossi further testified that hemakesno independent attempt toseekout or hireany formeremployees.As theBoardfoundin itsDecision and Order of April 27, 1951,Sterlingunlawfully dischargedBarnes becausehe had notobtaineda workpermit from the Union as required by an agreementbetween5 In their briefs, Sterling, and apparently the Union,concede their back-pay liability toBarnes for the period between October 29 and December 31, 1949,in the amount recom-mended by the Trial Examiner. STERLING FURNITURE COMPANY605.Sterling and the Union making union membership or the possessionof a work permit a condition of employment.As a consequence of itsunlawful conduct, the Act imposed upon Sterling the duty to offer re-instatement to Barnes to his former position or one substantiallyequivalent thereto.6That duty, which arose on October 29, 1949, thedate of Barnes' discharge, existed on February 16, 1950, the date whenjobs became available after the 6-week layoff period. In our opinion,Sterling's failure to offer Barnes reinstatement on February 16 cannotbe defended on the ground that it maintained no policy for recallinglaid-off employees.Rather, Foreman Rossi's testimony affirmativelyestablishes that Sterling did maintain a policy of procuring em-ployees when jobs became available which effectively foreclosed anypossibility that Barnes would have been referred to Sterling for em-ployment.This policy, from which Sterling never deviated and whichwas set forth in the contract between Sterling and the Union, con-sisted of Rossi's telephoning the Union and requesting the names ofUnion men who were in search of employment in the trade. Rossiwould then hire only from among union members or persons who hadobtained union work permits.This unlawful arrangement betweenSterling and the Union, which formed the basis for the Board'soriginal finding that Barnes was discriminatorily discharged bySterling, together with the fact that the Union persistently refusedto admit Barnes to membership after his discharge, deprived Barnes, anonunion carpetlayer, of the Union's referral facilities on February16 when he was available for work and when a union referral was theonly means by which Barnes could have obtained employment withSterling.Under the circumstances, we find, in agreement with theTrial Examiner, that Barnes would have been rehired on February 16,1950, when jobs were available.We shall therefore overrule the ex-ceptions of Sterling and the Union in this connection.In his Intermediate Report, the Trial Examiner found that, hadBarnes been reemployed on February 16, he would have continued inSterling's employ until November 15, 1950, the date of Sterling's un-conditional offer of reinstatement.Sterling and the Union contendthat Barnes would have been laid off on April 6, 1950, because of areduction in force which occurred on that date.The parties stipulated that between February 16 and April 6,Sterling employed "thirteen or more" carpetlayers.They furtheragreed that between April 6 and November 15, Sterling had 12 carpet-layers in its employ.Sterling and the Union argue that, becauseBarnes was 13th in point of seniority on October 29, 1949, the dateof his discharge, he would have possessed the same seniority statushad he been rehired on February 16.Accordingly, they contend thatBEg, Underioood Machinery Company,95 NLRB 1386, 1392. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnes would have been laid off on April 6 when the working comple-ment was reduced to 12 carpetlayers.We do not agree.When Sterling effected a reduction in force on December 31, 1949, 5employees were laid off, leaving a working force of 9.During Jan-uary 1950, Sterling rehired 1 of the 5 for limited duty, bringing thestaff to 10 employees. If, on February 16, Sterling had fulfilled itsstatutory duty of offering Barnes reemployment, it appears thatBarnes would have been the 11th employee in point of seniority, as theRespondent failed to produce any evidence that any former employeeswith greater seniority were hired on that date, or that Barnes' senioritystatus would have been lower than 11th.?Accordingly, when employ-ment reached "thirteen or more" on February 16, and then receded to12 on April 6, Barnes, absent any evidence to the contrary, would havebeen protected in his job. In view of the foregoing, we find, in agree-ment with the Trial Examiner, that if Barnes had been reinstated onFebruary 16 he would have continued in Sterling's employ until thedate of the offer of reinstatement on November 15, 1950.In further support of their contention that their back-pay liabilityshould be limited to the period from October 29 to December 31, 1949,Sterling and the Union contend that Barnes is not entitled to backpay after December 31 because his efforts to obtain other employmentwere less than diligent.The Trial Examiner found, and the parties do not dispute, thatBarnes registered with the California State Employment Service onNovember 1, 1949, for employment as a. carpetlayer, service stationattendant, and truckdriver.Barnes was not referred to any jobs as aresult thereof.On the same day, Barnes visited the Union's office andappeared before the Union's executive board in an unsuccessful at-tempt to obtain union membership.During November 1949, in addi-tion to reporting to the Employment Service for work, Barnes inde-pendently sought employment with a local carpet company withoutsuccess.On December 6, 1949, Barnes again appeared at the unionoffice to seek membership. In consequence of this visit, the Unionreferred Barnes to Jack Lerner's for a "tryout" as a carpetlayer onDecember 12, 1949.Barnes worked for Lerner for approximately 11days.Thereafter, the Union referred him to the Duncan Floor Com-pany but Barnes never reported for work, apparently because of anillness which extended from December 28 through December 30, 1949.On or about January 9, 1950, Barnes was again referred by the Unionto the L. D. Reeder Company for employment as an asphalt tile layer.This employment terminated on January 15.On January 18, theUnion informed Barnes that he had riot been accepted as a unionmember, and no further union referrals were made.7 SeeUnderwood Machanery Company,95 NLRB 1386, 1395 STERLING FURNITURE COMPANY607The record reveals, and the Trial Examiner further found, thatBarnes again reported to the Employment Service office on February8.Although Barnes continued to report regularly until May 23, hewas never referred to a job during this period by that agency. Inthe meantime, however, Barnes made an independent search for em-ployment.The record shows that he applied to at least six firms forwork as a carpetlayer without obtaining a job.At one of the firms,Barnes was told that only union members were being hired. In addi-tion, Barnes also applied for work at several specified service stationsand drugstores, again without success.On June 1, Barnes succeededin obtaining employment as a service station attendant at Kirk John-son's where he worked until August 31, at which time Johnson wentout of business.On September 29, Barnes independently obtainedemployment at the San Francisco Rug Company on a piecework basis,continuing in that company's part-time employ until the offer ofreinstatement by Sterling on November 15,1950.The Board has frequently held that where a claimant for back payhas registered for employment with a State agency which has facilitiesequivalent to the United States Employment Service, that fact isregarded as conclusive evidence that the claimant made a reasonablesearch for employment.8 In the instant case, Barnes registered withthe California State Employment Service immediately after his un-lawful discharge and continued to report to that agency on 13 occa-sions until he obtained employment on June 1, 1950. These facts, inthemselves, conclusively establish the reasonableness of Barnes' questfor suitable work.However, Barnes did not rest in his search foremployment by such registration alone.The record reveals thatBarnes twice visited the union office to obtain union membership andto avail himself of the Union's referral facilities.When this intro-duction to the labor market was closed to him, Barnes independentlysought employment with at least six floor covering firms in San Fran-cisco, as well as several other business establishments.There is noevidence that, in his search for work, Barnes had ever been offeredand rejected any position for which he had applied.In view of the foregoing, and the record as a whole, we find, inagreement with the Trial Examiner, that Barnes exerted reasonableefforts to obtain desirable new employment during the period of thediscrimination against him.2. In computing Barnes' interim earnings during the gross back-pay period, the Trial Examiner found that Barnes had earned $295as wages for his employment with Kirk Johnson.He therefore uti-lized that sum in determining the net back pay due Barnes. In theirexceptions, Sterling and the Union contend that, pursuant to the8 Eg.HarvestQueen Mill and Elevator Company,90NLRB 320, 321;seeSeamprufe,Incorporated,103 NLRB 763, 765. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment agreement between Barnes and Johnson, Barnes shouldhave received a sum in excess of $295 for his work. They thereforeargue that, in determining the net back pay, the Trial Examiner erredin deducting the lesser sum which Barnes actually received ratherthan the sum for which he had agreed to work.We find merit in theexceptions.The record discloses that Barnes obtained employment on or about.June 1, 1950, as a service station attendant at a Richfield station oper-ated by Kirk Johnson, a personal friend.Pursuant to the employ-ment agreement, Barnes was offered and accepted a weekly wage of.,$50.Due to adverse business conditions, Barnes testified that hereceived only $15 the first week, but was assured that when businessconditions improved he would receive the balance of his unpaid salary.Barnes never at any time received the $50 per week wage which hehad been promised.On August 31, 1950, Johnson went out of busi-ness.During his 13 weeks of employment, Barnes should apparentlyhave received $650.At the hearing, Barnes stated that he never asked Johnson for thebalance of the wages due him and otherwise made no attempt to recoupthis amount.He further testified that his disinclination to do so wasprompted by his feelings of friendship for Johnson and because"Johnson was out of business."Viewing the entire record in this connection, we do not deem itappropriate, in determining the net back pay to which Barnes isentitled, to deduct from the gross back pay only that portion ofBarnes' wages which he actually received from his employment withJohnson, particularly in light of the evidence that Barnes never re-quested that Johnson pay Barnes the balance of his earned wages, andin the absence of evidence that such a request would have been futile.We shall accordingly modify the amount of the interim earnings whichthe Trial Examiner found that Barnes had received during the grossback-pay period by substituting the sum of $650 as interim earningsreceived from Kirk Johnson in lieu of the sum of $295 which theTrial Examiner found to have been earned by Barnes from that em-ployer.We therefore compute Barnes' net back pay as follows:Gross back pay-------------------------------------------- $4,582.40Interim earningsJack Lerner___________________________________ $172.80Kirk Johnson----------------------------------650.00San Francisco Rug Co--------------------------65.90Total interimearnings---------------------------------888.70Net back pay----------------------------------------------3,693.70[The Board ordered the Respondents to jointly and severally payCharles O. Barnes, who was found to have been discriminated againstby the Respondents by a Board Decision and Order issued April 27, STERLING FURNITURE COMPANY6091951, as enforced by a decree of the Court of Appeals for the NinthCircuit entered on February 4, 1953, net back pay in the amount of$3,693.70.]MEMBERS PETERSON and BEESON took no part in the considerationof the above second Supplemental Decision and Order.Supplemental Intermediate ReportSTATEMENT OF THE CASEOn April 27, 1951, the National Labor Relations Board issued a Decision andOrder in the above cases. See 94 NLRB 32. The Board found,inter alia,thatthe Sterling Furniture Company, herein designated as the Respondent Company,Respondent Union, had engaged in and were engaging in certain unfair labor prac-tices affecting commerce.Specifically, it found that the Company had lent supportto the Union in connection with the efforts of that organization to recruit and retainemployee members, in violation of Section 8 (a) (1) and (2) of the Act, by themaintenance of a contract with an illegal union-security provision, negotiated andexecuted by the Respondent Union and the Retail Furniture Association of Cali-fornia, to which the Company belonged.The Board also found that the Companyhad violated Section 8 (a) (3) of the statute by its discharge of Charles O. Barnes,under the unlawful union-security provision.Finally, it found that the Unionhad violated Section 8 (b) (2) of the Act by the maintenance and enforcementof its illegal contract, insofar as the Company was involved.The Board,interalia,ordered the Respondents, jointly and severally, to make Barnes whole for anyloss of pay suffered as a result of the discrimination practiced against him.In due course, a Board petition for the enforcement of its order against theRespondent Company and the Union was filed. On February 4, 1953, however, theUnited States Court of Appeals for the Ninth Circuit remanded the cases to theBoard for further consideration as to the scope of its remedial orders.Sterling Furni-ture Company, et al.,202 F. 2d 41. With respect to the Board's conclusion in regardto the discriminatory treatment of Barnes, the court observed that:It is apparent that this treatment of Barnes, while in conformity with the expressterms of the contract between the Union and the Association, was in violationof the terms of the Act relating to union-security agreements.There is no dit-pute here that such was the case and that the provision was invalid.On June 18, 1953, the Board issued a Supplemental Decision, Amended Order,and Recommendation pursuant to the court's remand: Insofar as Barnes was con-cerned, however, the Board reaffirmed its previous order, which directed the Respond-ent Company to offer him immediate and full reinstatement to his former position,or one substantially equivalent, without prejudice to his seniority or other rights andprivileges, and went on to order the Respondents, jointly and severally, to make himwhole for any loss of pay suffered because of the discrimination practiced againsthim.See 105 NLRB 653, for a report and summary of the Board's decision.Pursuant to due notice, thereafter, a further hearing was held at San Francisco,California, on November 25, 1953, and January 4, 1954, before me, to determinethe amount of back pay due Barnes, the discriminatee.The General Counsel andthe Respondents were represented by counsel.All participated in the hearing andwere afforded a full opportunity to be heard, to examine and cross-examine witnesses,and to introduce relevant evidence.At the close of the testimony, each party wasafforded an opportunity to present oral argument; their arguments are reported inthe stenographic transcript.Thereafter, on behalf of each party, counsel waivedtheir right to file briefs.Upon the entire record in the case, and my observation of the witnesses, I makethe following:FINDINGS OF FACTThe employment of Barnes, as found, was terminated on October 29, 1949, bythe Respondent Company.He performed no services for the firm on that date, andhas performed no services for it since.His charges with respect to the unfair laborpractices of the Respondent Company and the Union were filed on March 29, 1950.Thereafter, in due course-as the original record shows-a consolidated complaint 610DECISIONS OF NATIONAL LABOR RELATIONS BOARPwas issuedand ahearing held.On November 7, 1950, the Intermediate Report ofthe Trial Examiner was issued.Shortly thereafter, on November 13, 1950, the Respondent Union advised theCompany by letter that it had no objection to the reinstatement of the discriminatee.Upon its receipt of this advice, the Company sent a letter to Barnes with an offerof reinstatement.He received it on November 15, 1950, communicated with theCompany at once, and refused the offer.On these facts, the period from October 29, 1949, to November 15, 1950, bothdates inclusive, would appear to constitute the "back pay period" for which Barnesmust be made whole in order to effectuate the objectives of the statute. I so find.The parties have stipulated with respect to the daily wage rates received by carpet-layers in the employ of the Respondent Company during the back-pay period; betweenOctober 29, 1949, and March 31, 1950, they received $19.20 per day.As of April 1,1950, however, the daily wage rate was increased to $20 per day.The record alsocontains a stipulation that the regular workweek during the period in question waslimited to the 5-day period from Monday through Friday, and that Barnes, if con-tinuously in the Company's employ, would not have been required to work on holi-days falling within the regular workweek and would not have received any holidaypay. (The parties have also stipulated that seven holidays, recognized as such underthe terms of their trade agreement, fell within the back-pay period with which thiscase is concerned; these included Thanksgiving Day and Christmas in 1949, and thefollowing holidays in 1950: New Year's Day and Washington's Birthday in the firstquarter;Decoration Day in the second quarter; and the Fourth of July and LaborDay in the third quarter.No fourth quarter holidays in 1950 fell before November15, when the back-pay period ended.)Barnes testified, and the General Counsel admitted for the record, that he had beenilland unable to work on 3 days within the back-pay period, December 28 through30, 1949, inclusive.There is no other evidence in the record to indicate that he wasunable to work, or unavailable for employment, at any other time during the periodwith which this case is concerned.The record shows, and I find, that Barnes registered with the California StateEmployment Service, affiliated with the United States Employment Service, onNovember 1, 1949, immediately after his discharge. (In so doing, of course, Barnesestablished, conclusively, the fact that he was in search of employment.HarvestQueen Mill and Elevator Company,90 NLRB 320, 321, and the cases therein cited.)At the same time, he filed a claim for unemployment compensation.Thereafter,as required by law, he returned to the local office of the California State Employ-ment Service, at which he had registered, on numerous occasions to continue hisunemployment compensation claims, and to renew his registration for work.Histestimony, which I credit in this connection, establishes that he never received anEmployment Service job referral on these occasions, or at any othertime.Insofaras the record shows, his last report at the Employment Service office appears tohave occurred on or about May 23, 1950. (His unemployment compensation claims,however, appear to have terminated after his visit to the Employment Service officeon the 10th of the month in question.)Concurrently, I find, Barnes was engagedin aneffort to win journeymanstatus asa union member. The transcript of the original hearing-partially adopted, as apart of the present record, by reference-reveals that he had revisited the Union'soffice or "hall" on November 1, 1949, immediately after the termination of hisemployment by the Respondent Company, and that he had appeared before itsexecutive boardin aneffort to win membership in the organization.His effort wasapparently unsuccessful.The record establishes that he returned on December 6with additional references as to his qualifications; that the references were presentedto the Union's executive board; and that Watson A. Garoni, one of the Union's busi-ness representatives, finally told him that he would receive a "tryout" as a carpetlayer.On or about December 12, 1949, accordingly, Barnes was sent to Jack Lerner's inSan Francisco with a union referral.He was employed as a carpetlayer for approxi-mately 11 days within a 2-week period and received $172.80 in gross pay.There-after, he appears to have reported back to Garoni; his testimony indicates that hereceived a referral to the Duncan Floor Company in San Mateo, California, but neverreported.(This referral appears to have coincided with the period of his illness,previously noted.)On or about January 9, 1950,Barnes wasreferred by Garoni, to the L. D. ReederCompany of San Francisco; he worked through January 15, laying asphalttile, andreceived $99.60in grosspay.The testimony of the discriminatee at the originalhearing, which has not been challengedin this case,establishes thatBusiness Repre- STERLING FURNITURE COMPANY611sentativeGaroni thenrequestedhim, by telephone, to get in touch with the ReederCompany's foreman.He appears to have doneso, andwas told that the firm did notneed him any longer, and that he could "pick up" his check at the union hall.Hedid.AndBusinessRepresentative Garoni advised him at thetime,I find, that theexecutive board of the Union would decide, shortly, whether to accept him as ajourneyman member.On or about January 18, 1950, therefore, Barnes telephonedBusinessRepresentative Garoni and was informed that while his work was neat, andhe knew his tools, he was considered to be too slow and had not been accepted as aunion member.The current testimony of Barnes, which I also credit, establishes that he attempted,on a number of occasions in February, March, April, and May, to secure employ-ment as a carpet and linoleum layer.The record shows, and I find, that he appliedfor work in the trade with at least six firms.His efforts were unsuccessful.Duringthis period also, he appears to have applied at a number of gasoline service stationsin search of work as an attendant, but received no offers of employment.At variousunspecified times within the back-pay period he also applied, I find, for counter orclerical work at a cafeteria and two large drugstore firms.None of these applications,however, brought results.On or about June 1, 1950, Barnes secured work as a servicestationattendant ata Richfield station operated by one Kirk Johnson, a personal friend.His testimonyestablishes that he was promised a salary of $50 a week.At the end of his firstweek, however, Johnson appears to have advised him that the station was not veryproductive, and that he (Johnson) would be unable to pay the promised amount; herequestedBarnes,I find, to accept $15 in cash, and to wait for the balance of hissalary to be paid thereafter, when the earnings of the station improved.Barnesacquiesced in this arrangement.His testimony establishes that he never received $50a week at any time, and that Johnson ultimatejy had to close or relinquish the sta-tion.(The employment of Barnes as a service station attendant, it may be noted,began 1 week after his last reported visit to the Employment Service office on May 23,1950, as previously noted.)The employmentof Barnes as a service stationattendant lasted to approximatelythe end of August.His testimony indicates that he grossed approximately $295for the 3 months of his employment. (Johnson, in a letter to a Board field examiner,reported that Barnes had earned $287 in his employ.The letter was rejected asan exhibit, however,sinceits allegations had not been verified, and since there hadbeen no indication that Johnson would be unavailable to testifyin person.In cross-examination Barnes admitted, readily, that he had not been supposed to receive only$95 a month for his work; his testimony establishes, however, that his employmentended when Johnson reached the end of his (Johnson's)financialresources-andthat he (Barnes) had made no effort toutilizelegal process to collect the balanceof his wages due because of his knowledge with respect to Johnson's insolvency, andbecause of the fact that Johnson had employed him as an act of friendship. I creditthe testimony of Barnes in this connection.)On or about September 29, Barnes, by his own efforts, secured part-time, piece-rate work as a carpetlayer with the San Francisco Rug Company.His testimony,which has not been disputed, indicates that he was hired only when work was avail-able, and that between September 29 and November 15, 1950, he received approxi-mately $65 in gross pay.The General Counsel's CaseOn these facts, the General Counsel wouldseem tohave established,prima facie,that Barnes was engaged throughout the back-pay period in a reasonable search foremployment, and that the amount of back pay required to make him whole ought toinclude the amounts he could have earned, absent any discrimination, in the employof the Respondent Company throughout the entire period in question, with appro-priate deductions for holiday not worked, his period of illness, and the amount ofhis interim earnings. (Insofar as the record shows, Barnes does not appear to havebeen required during the back-pay period to expend any sums in connection withhis search for work; there would appear to be no reason or necessity, therefore, todeduct amounts so expended from his gross interim earnings, to determine the netamounts deductible from his gross back pay. In the course of the oral argument, Iraised a question as, to whether the discriminatee's accord with Kirk Johnson inregard to his salary claim involved a "wilful loss" of earnings.Upon the entirerecord, however, I am satisfied that it should not be so construed and it has not beenso treated.)334811-55-vol. 109-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the General Counsel's theory of the case,the amount of back pay requiredto make Barnes whole could,apparently,be computed as follows:1949-4th quarter (45 days)Daily rate: $19.20 x 45____________________________ $864.00Deduct2 holidays_______________________ $38.403 days ofillness__________________ 57.60Total deduction_________________________96.00Total back pay-4th quarter_______________________________$768.001950-1st quarter (65 days)Daily rate: $19.20 x 65___________________________ $1,248.00Deduct: 2 holidays__________________________38.40Total back pay-1st quarter______________________________1950-2d quarter (65 days)Daily rate: $20.00 x 65__________________________ $1,300.00Deduct: 1 holiday___________________________20. 001,209.60Total back pay-2d quarter_______________________________ 1,280.001950-3d quarter (65 days)Daily rate: $20.00 x 65__________________________ $1,300.00Deduct: 2 holidays___________________________40.00Total back pay-3d quarter________________________________ 1,260.001950-4th quarter (33 days)Daily rate: $20.00 x 33_____________________________________660. 00Gross back pay------------------------------------------------ 5,177.60Interim earningsJack Lerner_______________________________________ $172.80L.D. Reeder Co----------------------------------99.60Kirk Johnson_____________________________________295.00San Francisco Rug Co-----------------------------65.90Total interimearnings____________________________________633.30Net back pay-------------------------------------------------4,544.30The Board is requested, by the General Counsel's representative, to find that the lastsum shown represents the amount of back pay required to make Barnes whole forthe discrimination to which he was subjected.The Contentions of the Respondent Union and the CompanyThe Respondent Union has contended, throughout, that work for qualified carpet-layers was readily available in the Bay Area during the back-pay period, and thatthe failure of Barnes to find such work prior to September 1950 would warrant aninference that he was something less than diligent with respect to his search foremployment in the trade.Cf.N. L. R. B. v. Pugh and Barr,207 F. 2d 409 (C. A. 4).The Respondent Union has also questioned the fact that Barnes was unable, ap-parently, to secure relatively "unskilled" employment as a drugstore clerk or cafeteriacounterman. It made no effort, however, to establish that the discriminatee had everreceived a specific offer of such work, which he had rejected, or even that his effortsto locate such work were halfhearted and calculated to discourage offers.The factthat employee turnover in such occupations may be rapid, and that such employ-ment opportunities, generally, may be frequent or plentiful, would not, of course,establish that Barnes could have secured such employment by a more persistenteffort;many factors influence hiring, and none of them have been explored in thisconnection in the present record. In any event, it should be noted that Barnes, underestablished Board precedents, could not be said to have incurred "wilful losses" inconnection with his search for work unless the record showed that he refused aspecific offerofdesirablenew employment.No evidence of a specific offer refusedhas been proffered for the record.And in the light of his employment history, I donot believe it would be just or proper to say that work as a counterman, drugstoreclerk, or service station attendant involved desirable new employment for Barnes, STERLING FURNITURE COMPANY613within the meaningof thosetermsas defined in therelevant cases.Harvest QueenMill and Elevator Co., supra, p.335.The record shows that Barnes,after registeringfor work as a carpetlayer on No-vember 1, 1949, at the Employment Service office, did not reregister for employmentuntil February 8, 1950.During this period, however,it isundisputed that he madea genuineeffort to qualify for union membership, in order to make himself avail-able for a job referral by thatorganization.And in December 1949 and January1950, he did in fact secure "tryout"assignments.Barnestestified,without contra-diction, that he visited the Employment Service office several times during this periodin search of work, but did not reregister as unemployed. I would not consider hisfailureto reregister at the Employment Service office during the period in questionevidence of a lack of diligence, under the circumstances.Upon the record considered as a whole, then, I find no merit in thecontentionthat Barnes did not make a reasonable effort to find work in his chosen trade.Hisregistrationwith the Employment Serviceand his continued visits to its officeinsearch of a job have been conceded. The testimony he offered with respect to hisown unsuccessful efforts to find work as a "mechanic," within the field of the Union'sjurisdiction, has not been controverted.And the record clearly shows that his effortsto qualify for a job referral through the Union were cut off by the organizationitself-apparently pursuant to the decision of its executive board that he would notbe acceptable as a member because his work, allegedly, failed to meet union stand-ards.(Barnes testified without contradiction, and I find, that he was never told byany Union official that carpetlayers were in "short supply" at the time.)Under the circumstances-and particularly in view of the undisputed evidence inthe record that firms under contract with the Union then utilized it, exclusively, asa source of labor supply-the organization, in my opinion, cannot argue logicallyor in good conscience that Barnes could have found employment in the trade if hehad made a greater effort.As a matter of law, and in fact, Barnes would appear tohave more than fulfilled his obligation to mitigate the losses suffered by virtue ofthe discrimination practicedagainsthim, under the statute as authoritatively inter-preted to date. I so find.There is implicit in the case of the Respondent Company, however,a more sig-nificant issue.The record, largely developed by way of stipulation, reveals thatBarnes-when hired on October 13, 1949-became the 13th carpetlayer "mechanic"in the Respondent Company's employ.Throughout his period of service with thefirm, he remained its junior employee in terms of seniority.Under the circumstances,it is said, serious questionarises asto whether he would have remainded in theRespondent Company's employ throughout the back-pay period previously noted.His dismissal, at the "request" of the Respondent Union, reduced the Company'sstaff of carpetlayers to 12. In November 1949, on a date not set forth in the record,the Company hired another journeyman carpetlayer, one Cornfoot, to perform serv-ices comparable to those Barnes had previously undertaken.And in December 1950,another carpetlayer, one Nixon, was employed.The Respondent Company's foreman, Anthony O. Rossi, testified without contra-diction, however, that the firm's need for carpetlayers fell off at the end of the year,in 1949, and during the period between Christmas and New Year's Day in particular.His testimony establishes that a reduction in force appeared to be required; that heconferred generally with his immediate superior, Superintendent Fitzgerald, in orderto reach a determination as to the number to be laid off; that a decision was reachedto lay off 5 men; and that 5 journeymen carpetlayers were in fact laid off by theRespondent as of the close of business on December 31, 1949. Three of those laidoff were employees with no seniority status: Nixon, Cornfoot, and one Devlin-anemployee with approximately 61/2 months greater seniority than that which Barneswould have had if he had remained in the Respondent Company's employ.Theother employees laid off, named Borell and Gheen, appear to have been selected-despite their considerable seniority-on the basis of Foreman Rossi's judgment thattheir work had not been up to standard.Rossi testified that he has been foreman of the Respondent Company's carpetand linoleum workroom for seven years, with full authority in regard to employmentand discharge; that it is his practice, in selecting employees for layoff, to considerseniority exclusively as a determinative factor in the case of all employees with lessthan one year of service; and that relative ability plays no part in the determinationof those to be laid off until workers with "pretty close to a year" or more of servicefor the Respondent Company are involved.With respect to the 1949 layoff whichconcerns us here, Rossi testified, expressly, that Nixon, Cornfoot, and Devlin wereselected for layoff solely because of their lack of seniority, and that he refrainedfrom the selection of the employee next in line on this basis, one Goodro, becauseof his determination that Goodro's work justified his retention, in preference to 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDBorelland Gheen, despite their lengthier service.Over a strenuous objection, whichI overruled, Foreman Rossi testified that if Barnes had been a member of the crewon December 31, 1949, he would have been named as one of the five employeestagged for layoff, solely on the basis of the seniority factor.Despite his status asa Company superivsor and Union member, Rossi's exposition of hisrationale inselecting employees for layoff would appear to be reasonable, I have found in it noobvious sign of contrivance or an artificial standard of judgment.Although histestimony necessarily reflects "hindsight" and certainly could be described as self-serving, I believe that it was honestly given.There is no indication in the recordthat Barnes' work as a carpetlayer was outstanding. It would seem to be cleartherefore, and I find, that Barnes, if he had remained in the Respondent Company'semploy until December 31, 1949, would have been laid off for lack of work, as aresult of his low seniority, on that date.During the week which ended on January 19, 1950, Foreman Rossi of the Respond-ent Company reemployed Borell.Upon the entire record-which includes, in thisconnection, the stipulation previously noted and Foreman Rossi's testimony-I amsatisfied that he was reemployed to do "odd jobs" at a reduced rate of pay with theUnion's acquiescence, because of his extensive seniority and advanced age.Essen-tially, the Respondent Company's decision appears to have been motivated by goodwill; there is no indication whatever that the amount of available work had increasedsufficiently to warrant the employment of a journeyman carpetlayer. In this postureof the record, of course, Borell's reemployment would not appear to raise any issuewith respect to the possibility of concurrent reemployment for Barnes, the dis-criminatee.Between January 1 and February 16, 1950, the Respondent Company employedless than 13 "mechanics" in the trade.Between the latter date and April 6, 1950,however, the Company employed "13 or more" journeymen carpetlayers. (Analysisof the record, then, would indicate that the firm had 13 carpetlayers in its employ,counting Barnes,on the day of his discharge; that his termination reduced the staffto 12; that it grow to 14 by New Year's Eve; that it was then reduced to 9 andrestored to 10 as a result of the layoffs and Borell's reemployment.At least three"new hires" or more, therefore, would have been required on February 16 to raiseemployment to the level indicated.There is nothing in the record, however, toindicate the identity of any carpetlayers hired on or after February 16, 1950, toaugment the Respondent Company's staff-although it was stipulated that none ofthe employees laid off on New Year's Eve, 1949, were ever rehired by the Company,except Borell as noted.)Rossi's testimony indicates, and I find, that he made noparticular effort to find or rehire any carpetlayers previously in the Respondent Com-pany's employ.He appears to have followed his regular practice in connectionwith any staff expansion; specifically, he appears to have telephoned the union officein order to report his need for carpetlayers and request a list of the "available" menfrom which to make a selection.Rossi could not recalla singleoccasion, prior to 1950, when the name of a formeremployee of the Respondent Company had been reported to him as that of a unionmember available for work.He was unable, therefore, to report any policy on thepart of the Respondent Company with respect to the rehiring of carpetlayers pre-viously in its employ. (The foreman did testify that, if given the names of unionmembers familiar to him, he would choose the "best mechanic" for employment infairness to his employer; he could not, however, recall any occasion on which he hadbeen required to exercise such a choice.)The name of Barnes does not appear to have been suggested to Rossi, at any timeon or after February 16, as that of an individual available for referral.Neitherwere the names of any other recently laid-off employees. Barnes, however, was notthen employed elsewhere.And the fact that the other men laid off by the Company,all of them union members, may have secured other employment in the trade throughthe good offices of the Union certainly cannot, in my opinion, justify any conclusionthatBarneswould have been unavailable. Insofar as the record shows, the dis-criminateewould have been available for a union referral, if that organization hadaccepted him as a journeyman member, or if its referral facilities had been madeavailable to him, nondiscriminatorily, as an unemployednonunioncarpetlayer.I sofind.And if his name had, in fact, been suggested to Rossi, there is nothing toindicate that Rossi would have failed or refused to rehire him.The foreman admitted that he had seen nothing during Barnes' brief tenure as acarpetlayer, to suggest that he was incompetent or otherwise unworthy of rehire.In the absence of any indication of a company policy calculated to foreclose thereemployment of workers previously laid off, it certainly cannot be said that Barneswould have been rejected by Rossi, out of hand. Experiencesuggests, rather, that-in the absence ofan unfavorable record-Barnes might well have received favorable STERLING FURNITURE COMPANY615consideration.In cases like this, the employer involved must shoulder the burdenof showing circumstances in mitigation of its back pay obligation.Seamprufe Inc.,103 NLRB 763, modified in respects not now material in 106 NLRB 1143. TheGeneral Counsel, therefore, need not establish by a preponderance of the evidencethat Barnes would have been rehired; the Respondent, instead, must show that hewould not have been reemployed.And when a Respondent's unlawful discriminationhas made it impossible to ascertain what would actually have happened in a givensituation, the uncertainty must be resolved against the persons responsible for the dis-crimination.Spitzer Motor Sales, Inc.,102 NLRB 437, footnote 52.The indicatedprinciple or legal proposition, in my opinion, ought to be considered determinativehere.I find that Barnes-absent any refusal on the part of the Respondent Union toadmit him as a journeyman member, or to hold him out, nondiscriminatorily, asavailable for work in the trade-would have been referred to Foreman Rossi foremployment on February 16, 1950.And in the absence of any evidence whatsoeverwith respect to the existence of a valid reason for his rejection, I find that he wouldhave been reemployed by the Respondent Company on that date.The parties stipulated that the Respondent Company-between April 6 and Novem-ber 14, 1950-employed 12 journeymen carpetlayers.There is no evidence in therecord, however, to suggest the number of persons laid off on April 6, 1950, inorder to reduce the Company's staff to the indicated level. (The stipulation, asnoted, was to the effect that the Respondent Company employed "13 or more"journeymen carpetlayers between February 16 and April 6, 1950; it is, therefore,entirely conceivable that reduction of the staff to 12 carpetlayers on the specifiedApril date may have involved the simultaneous layoff of more than one employee.)Nothing in the record suggests either, that Barnes would have been the junioremployee in point of service among the Respondent Company's journeymen carpet-layers on April 6, if he had been reemployed on February 16, 1950. In the absenceof such an indication, it would only be right and proper for the Board to infer thathe would have remained in the Respondent Company's employ. Insofar as therecord shows, indeed, he could have been the 11th man in seniority then in theRespondent Company's employ-immediately junior to Goodro, previously men-tioned.As such, he would of course have been "insulated" against a layoff, in anystaffreduction calculated to reduce the number of journeymen carpetlayers in theCompany's employ to 12. The burden of providing any evidence to the contraryrested upon the Respondent Employer. SeeSalmon and Cowin,57 NLRB 845, enfd.148 F. 2d 941 (C. A. 5);Underwood Machinery Company,95 NLRB 1386, 1393.In the absence of such evidence I find that Barnes would not have been laid off.ConclusionsIn summation-and in the absence of evidence sufficient to warrant a contraryinference-I find that Barnes, absent any discrimination, would have remained inthe employ of the Respondent Company from October 29 to December 31, 1949,inclusive; that he would have been laid off at the close of business on the last-mentioned date, that, absent the discrimination previously found, he would havebeen reemployed on February 16, 1950; and that he would have been able to con-tinue in the Respondent Company's employ from that date to November 15, 1950,the end of the back-pay period. In this posture of the case, he would appear tobe entitled to back pay as follows:1949-4th quarter(45 days)Daily Rate: $19.20 x 45__________________________$864.00Deduct:1holiday________________________$19.203 daysof illness___________________57. 60Totaldeduction________________________76.80Total back pay-4th quarter_______________________________$787. 20(Although a holiday deduction would appear to be warranted with respectto Thanksgiving Day, none would appear to be warranted with respect toChristmas-which fell on Sunday in the year in question.)1950-1st quarter(32 days)DailyRate:$19.20 x 32___________________________$614.40Deduct:1 holiday____________________________19.20Total back pay-1st quarter_______________________________$595.20 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD1950-2nd quarter (65 days)Daily Rate: $20 x 65----------------------------- $1,300.00Deduct: 1 holiday----------------------------20.00Total back pay-2ndquarter------------------------------ $1,280.001950-3rd quarter (65 days)Daily Rate: $20 x 65----------------------------- $1,300.00Deduct: 2 holidays---------------------------40. 00Total back pay-3rd quarter-------------------------------1, 260.001950-4th quarter (33 days)Daily Rate: $20 x 33--------------------------------------$660.00Gross Back Pay------------------------------------------------ $4,582.40Interim EarningsFirms:Jack Lerner---------------------------------$172.80KirkJohnson--------------------------------295.00San FranciscoRug Company------------------65. 90TotalInterim Earnings-----------------------------------533.70Net BackPay------------------------------------------------- $4,048.70The earnings of the discriminatee at the L. D. Reeder Co. have been omitted fromthe above interim earnings computation,since his employment with the firm fellduring a period in which, the record shows, he would not have been employed bythe Respondent Company.[Recommendations omitted from publication.]ARMSTRONG FURNACE COMPANYandUNITED STEELWORKERS OFAMERICA, CIO,PETITIONER.ARMSTRONG FURNACE COMPANYandLOCALNo.52,UNITED,TOOL ANDDIE MAKERSOFAMERICA,NATIONAL INDEPENDENT UNION COUNCIL,PETITIONER.CasesNos.18-RC-2137and 18-RC-2142.July 30,1954Decision, Order,and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Ray C. Jenkins,hearing officer.The hearing officer's rulingsmade at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.Thelabor organizationsinvolvedclaim to represent certainemployees of the Employer.21 The hearing officer referred to the Board the motion of the Employer and the Machiniststo dismiss the Tool Makers'petition on the ground that the proposed unit is inappropriate.For the reasons hereinafter stated, this motion is granted.2 Local No. 32, United Aircraft & Jet Engine Workers of America, National IndependentUnion Council, herein called Aircraft Workers,intervened on the basis of a current con-tract.International Association of Machinists,AFL, DistrictLodge 118,herein called109 NLRB No. 99.